Morton, C. J.
The respondent was arrested upon a warrant duly issued, and, upon being brought before the Police Court of *568Newton, he waived an examination, and the court thereupon ordered him to give bond for his appearance before the Superior Court. We see no irregularity in this proceeding. By waiving an examination, the respondent waived his right to any further hearing before the Police Court, and voluntarily entered into a bond to' appear before the Superior Court.
If there had been any irregularity in the proceedings of the Police Court, he could not take advantage of it in the Superior Court. Duhamell v. Ducette, 118 Mass. 569. Thompson v. Kenney, 110 Mass. 317.
The Superior Court rightly overruled the respondent’s motion to dismiss.

Case to stand for further hearing in the Superior Court.